Citation Nr: 0013132	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  94-16 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

Entitlement to an effective date earlier than April 30, 1992, 
for a grant of service connection for diabetes mellitus based 
on clear and unmistakable error in rating decisions of August 
1, 1988, and June 6, 1989.  

Entitlement to an effective date earlier than April 30, 1992, 
for a grant of service connection for a left eye disorder 
based on clear and unmistakable error in rating decisions of 
August 1, 1988, and June 6, 1989.  

Entitlement to an effective date earlier than April 30, 1992, 
for a grant of service connection for chronic obstructive 
pulmonary disease based on clear and unmistakable error in a 
rating decision of June 6, 1989.  

Entitlement to an effective date earlier than April 30, 1992, 
for a grant of service connection for a stomach disorder 
based on clear and unmistakable error in a rating decision of 
June 6, 1989.  




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to February 
1988.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in April 1996, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, for additional development.  
Following the requested development, the RO granted a 20 
percent evaluation for left carpal tunnel syndrome, effective 
from July 1, 1997.  However, the RO continued the 10 percent 
evaluation previously assigned for right carpal tunnel 
syndrome and continued the denial of service connection for 
arteriosclerosis.  The RO also denied an effective date 
earlier than April 30, 1992, for service connection for 
diabetes mellitus, a left eye disorder, chronic obstructive 
pulmonary disease, and a stomach disorder based on 
allegations of clear and unmistakable error in prior final 
rating decisions.  

In a statement received in June 1998, the veteran's 
representative withdrew from appellate consideration the 
issues of entitlement to service connection for 
arteriosclerosis and entitlement to increased evaluations for 
left and right carpal tunnel syndrome.  Accordingly, those 
issues will not be addressed in this decision.  See 38 C.F.R. 
§ 20.204 (1999).  

The matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  A rating decision dated in August 1, 1988, denied service 
connection for diabetes mellitus, claimed as glucose 
intolerance, and for a chronic left eye disorder.  

2.  The veteran was informed of this determination later the 
same month; he filed a timely Notice of Disagreement that 
encompassed his left eye disability claim.  

3.  Although a Statement of the Case addressing the left eye 
disability was issued to the veteran and his representative 
in December 1988, a timely Substantive Appeal was not 
thereafter received.  

4.  A rating decision dated June 6, 1989, denied claims that 
included service connection for glucose intolerance and 
diabetes mellitus, left eye disability, obstructive pulmonary 
impairment, and a stomach disorder.  

5.  The veteran was informed of this determination by a 
letter dated June 12, 1989, and he filed a Notice of 
Disagreement with the denial of service connection for 
glucose intolerance and diabetes mellitus and obstructive 
pulmonary impairment.  

6.  Although a Statement of the Case that addressed the 
claims for service connection for diabetes mellitus and 
obstructive pulmonary impairment was issued to the veteran 
and his representative in September 1990, a timely 
Substantive Appeal was not thereafter received.  

7.  There was a tenable basis in the record for the RO to 
deny service connection for diabetes mellitus and for left 
eye disability in August 1988 and to deny service connection 
for diabetes mellitus, left eye disability, obstructive 
pulmonary impairment and a stomach disorder in June 1989; the 
RO's determinations constituted reasonable exercises of 
rating judgment.  


CONCLUSIONS OF LAW

1.  An effective date earlier than April 30, 1992, for a 
grant of service connection for diabetes mellitus and left 
eye disability, based on clear and unmistakable error in 
rating decisions of August 1, 1988, and June 6, 1989, is not 
warranted.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (1999).  

2.  An effective date earlier than April 30, 1992, for a 
grant service connection for chronic obstructive pulmonary 
disease and a stomach disorder, based on clear and 
unmistakable error in a rating decision of June 6, 1989, is 
not warranted.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Background

The veteran's original claim for service connection for 
diabetes mellitus, claimed as glucose intolerance, and for a 
left eye disability was received in March 1988.  In a rating 
decision dated August 1, 1988, service connection was denied 
for glucose intolerance and diabetes mellitus, the latter 
disorder on the basis that diabetes mellitus was not shown.  
Service connection was also denied for a left eye disability.  
The veteran was informed in writing later the same month that 
service connection had been denied for glucose intolerance 
and for a chronic (left eye) disease entity.  He filed a 
timely Notice of Disagreement only with respect to the 
claimed left eye disability.  In December 1988, he and his 
representative were furnished with a Statement of the Case 
that addressed the left eye disorder, but a Substantive 
Appeal was not thereafter received.  

Although the RO in August 1988 seems to have denied service 
connection for indigestion, the veteran was not informed of 
this determination, and the claim remained open.  See Best v. 
Brown, 10 Vet. App. 322, 325 (1997) (for VA decision to 
become final, written notification to the claimant is 
required).  

The veteran through his representative filed an application 
to reopen these claims in February 1989, when he also claimed 
service connection for arteriosclerosis, early obstructive 
pulmonary impairment, and a stomach disorder.  A rating 
decision dated June 6, 1989, continued the prior denials of 
the claims for service connection for diabetes mellitus, 
claimed as glucose intolerance, and for a left eye disorder.  
Claims for service connection for obstructive pulmonary 
disease and a stomach disorder were also denied.  The veteran 
was so informed by a letter dated June 12, 1989.  Timely 
appeals of these rating decisions either were not initiated 
or were not perfected.  Thus, the rating decisions dated in 
August 1988 and June 1989 became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  

On April 30, 1992, the representative filed an application to 
reopen claims of entitlement to service connection for 
diabetes mellitus, claimed as glucose intolerance, acute 
angle-closure glaucoma of the left eye, and pulmonary 
impairment.  At a hearing before the rating board at the RO 
in September 1992, the veteran expanded his claims to include 
new and material evidence to reopen his claim for service 
connection for a stomach disorder.  

In its April 1996 decision, the Board found that new and 
material evidence had been received to reopen these claims, 
and granted service connection for left eye disability.  The 
Board remanded the other claims for further evidentiary 
development.  

In a rating decision dated in June 1996, the RO implemented 
the Board's decision and assigned a 40 percent rating for 
angle-closure glaucoma of the left eye, effective from April 
30, 1992.  

Following the requested development, which included a number 
of VA special examinations, the RO in April 1998 granted 
service connection for diabetes mellitus, chronic obstructive 
pulmonary disease, and gastroesophageal reflux disease, 
effective from April 30, 1992.  

Analysis

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400(q)(1)(ii) (1999).  
A claimant may not receive an effective date earlier than the 
date of his application to reopen his claim.  Smith v. West, 
11 Vet. App. 134, 138 (1998); see Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993) (effective date for reopened claim 
cannot be the date of the original claim).  

An earlier effective date for service connection for the 
disabilities at issue on this appeal may only be granted if 
clear and unmistakable error is found in the rating decisions 
of August 1988 and June 1989 that denied service connection 
for the claimed disabilities.  Under the provisions of 
38 C.F.R. § 3.105(a), previous determinations that are final 
and binding, including decisions of service connection, will 
be accepted as correct in the absence of clear and 
unmistakable error, but where the evidence establishes clear 
and unmistakable error, the prior decision will be reversed 
or amended.  

However, finding clear and unmistakable error in prior final 
rating decisions is a difficult hurtle to surmount.  The 
United States Court of Appeals for Veterans Claims has 
consistently held that clear and unmistakable error is the 
kind of error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement 
with how the RO evaluated the facts before it is inadequate 
to raise such a claim.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  A claimant must assert more than a mere disagreement 
over how the facts were weighed.  Morris v. West, 13 Vet. 
App. 94, 97 (1999).  

A determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior unappealed rating decision.  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en banc).  

Evidence that was of record at the time of the prior 
unappealed rating decisions showed that when the veteran was 
examined for service entrance, complaints or findings 
referable to diabetes mellitus, left eye disability, chronic 
obstructive pulmonary disease or a stomach disorder were not 
noted, although a history of frequent colds was mentioned by 
the veteran.  He was reported to be overweight at 212 pounds 
at a height of 66 1/2 inches.  A waiver for entry on active 
duty was therefore obtained.  

The veteran was seen on numerous occasions in service for a 
variety of complaints, which included upper respiratory 
infections, flu-like syndrome, productive cough, chest pain, 
viral syndrome, and acute bronchitis, but chronic obstructive 
pulmonary disease was not diagnosed.  When examined in July 
1978, the veteran complained of dyspnea on exertion, but the 
examiner noted that the veteran was very obese.  Pulmonary 
function tests at that time showed forced expiratory flow 
(FEF) in liters per second between 25 and 75 percent of 
forced vital capacity (FVC) as 75 percent of predicted, but 
were otherwise unremarkable.  Chest x-rays in March 1987 
revealed a slightly prominent mediastinum, but this was 
thought to be due to the obesity.  The service medical 
records show that the veteran was seen for obesity on 
numerous occasions and that his weight in service fluctuated 
between 205 and at least 291 pounds, the latter figure being 
his weight when he was separated from service for obesity.  
His height at that time was recorded as 68 inches.  

The veteran was also seen in service for a variety of 
gastrointestinal complaints, beginning in February 1974, when 
he complained of pain in the epigastric region and increased 
bowel movements.  In September 1980, he was seen at sick bay 
for complaints of diarrhea and stomach cramps.  The 
assessment was simple gastritis.  The veteran was also 
hospitalized in July and August 1983 for bulimia - compulsive 
overeating, and alcohol dependence.  In August 1985, when 
seen at a clinic for his weight, the assessment was obesity 
with significant coronary artery disease risk factors.  On an 
annual physical examination in March 1987, the examiner noted 
that the veteran's complaints included occasional shortness 
of breath on exertion, chest pressure, and indigestion.  When 
seen at a service clinic in December 1987, the veteran 
complained of shortness of breath on mild exertion, such as 
climbing a staircase, and gave a history of having smoked two 
packs of cigarettes a day for 24 years.  He indicated that he 
began smoking when he was 14 and that his smoking increased 
with stress.  

The service medical records also show that the veteran was 
felt to be prone to developing diabetes mellitus in view of 
his positive family history and lengthy history of obesity.  
However, diabetes mellitus was never established.  Urinalyses 
during service were mostly negative, although a urine sample 
in January 1978 was 1+ for ketones.  When counseled regarding 
his weight in May 1979, it was reported that previous 
endocrine studies, including thyroid studies and glucose 
tolerance tests, were normal.  Although a fasting glucose in 
August 1985 was 116 mg/dl (reference range:  70-105), and 
blood glucose on admission to a service hospital in January 
1988 was also elevated, a subsequent fasting glucose was 92, 
and other blood sugars during service were felt to be within 
normal limits.  Glucose intolerance was suspected but, as 
with diabetes mellitus, never established.  However, on a 
medical history associated with his separation examination in 
January 1988, a 5-year history of intermittent polyuria and 
thirst was noted, and a history of borderline diabetes was 
felt to be possible.  The veteran reported in December 1987 
that medical officers told him that he was a "borderline 
diabetic," although this had not been confirmed by 
diagnostic workup.  The examiner in January 1988 also noted a 
history of occasional chest pressure, pain and heart 
palpitations of two years' duration, and a history of 
occasional indigestion (heartburn) of two years' duration.  
He also had a history of shortness of breath on exertion.  
Later in January, the veteran was admitted to a service 
hospital to rule out a myocardial infarction.  A cardiac 
evaluation, which included an electrocardiogram that was felt 
to be normal, resulted in a diagnosis of atypical chest pain.  
When the veteran was seen at a service clinic in mid-February 
1988, his complaint of upper epigastric discomfort was 
described as "vague".  It was reported that an upper 
gastrointestinal series was normal.  The assessment was 
atypical chest pain not cardiac in origin.  

The service medical records show occasional treatment for eye 
complaints during the veteran's period of active duty.  When 
seen at a service optometry clinic in 1987, the veteran 
reported a 10-month history of light sensitivity.  A slit 
lamp examination showed a small vascularized cyst in the left 
eye, although a chronic eye disability was not diagnosed and 
the veteran's ocular health was felt to be "ok".  
Intraocular tension was 17 mm Hg, bilaterally.  On an annual 
examination in March 1987, his uncorrected distant vision was 
20/20 in the right eye and 20/25 in the left eye, and his 
intraocular tension was recorded as 17 mm Hg, bilaterally.  
His slightly diminished visual acuity was not felt to be 
disabling.  When examined for separation in January 1988, the 
veteran's complaint of an intermittent burning sensation in 
the left eye was noted.  His intraocular pressure in the left 
eye was said to be increased, although the examiner also 
remarked that it was "not high" and was not considered 
disabling.  His uncorrected distant vision was 20/20, 
bilaterally, and his field of vision was full, bilaterally.  

When the veteran was examined by VA in May and June 1988, his 
glucose readings were 137, 148, and 106 mg/dl (reference 
range:  80-110 mg/dl).  His endocrine system was normal.  

Although the veteran complained of burning and blurred vision 
in his left eye when he was examined by VA in May 1988, his 
uncorrected visual acuity at that time was 20/20, 
bilaterally.  A small 2-millimeter papilloma was noted at the 
outer corner of the left lower eyelid.  His respiratory and 
digestive systems were normal on clinical examination.  

When examined by VA in April 1989, his blood glucose was 125 
(reference range:  65-110 mg/dl).  A urinalysis was 2+ for 
glucose.  His complaints of excessive thirst and increased 
urination for more than a year were noted.  However, the 
examiner was of the opinion that only mild renal glycosuria 
was shown and that there was no evidence of diabetes 
mellitus.  The veteran's fasting blood sugar, taken eight 
days later, was 95 (reference range:  65-110).  A glucose 
tolerance test report submitted by the veteran in May 1989 
was also within normal limits, showing a fasting blood sugar 
of 96 (reference range:  70-110 mg/dl).  

An electrocardiogram conducted in April 1989 was interpreted 
as normal, but chest x-rays showed possible pulmonary 
arterial enlargement, although this was not confirmed by CT 
scan.  Pulmonary function tests in April 1989 were 
interpreted as showing mild obstructive airways disease.  The 
clinical assessment included extreme obesity with mild 
dyspnea and mild gastroesophageal reflux.  

An eye examination by VA in April 1989 showed his intraocular 
tensions of 15 mm Hg on the right and 16 mm Hg on the left.  
The examination culminated in a diagnosis of possible angle-
closure glaucoma of the left eye secondary to iris and CB 
cysts.  When examined in the eye clinic in May 1989, the 
veteran's intraocular tension was elevated in the left eye.  
He reported that he had been told that he was a borderline 
diabetic.  

An upper gastrointestinal series in April 1989 was 
interpreted as showing esophageal reflux.  

The allegation of clear and unmistakable error in the rating 
determinations of August 1988 and June 1989 in failing to 
service connect diabetes mellitus rests on the assertion that 
there were diagnostic indicators both during and following 
service that rendered service connection a foregone 
conclusion had VA conducted more thorough examinations and, 
thus, had the duty to assist been more closely adhered to.  
However, despite indications of the possible presence of 
diabetes during and after service, diabetes mellitus was not 
diagnosed either in service or on VA examinations in 1988 and 
1989.  Although the veteran had some elevated blood sugars 
and at least one positive urinalysis, his endocrine system 
was normal on examination in 1988 and his last blood sugar at 
that time was within normal limits.  Diabetes mellitus was 
not diagnosed.  Similarly, on VA examination in April 1989, 
the veteran's fasting blood sugar was within normal limits, 
as was a report of glucose tolerance submitted by the veteran 
himself.  The VA examiner in April 1989 was of the opinion 
that there was no evidence of diabetes mellitus, and was of 
the opinion that only mild renal glycosuria was shown.  
Although there was a question of mild glucose intolerance 
toward the end of active service, the rating board denied 
service connection in August 1988 and again in June 1989 
because a diagnosis of diabetes mellitus was not shown.  The 
absence of a diagnosis of diabetes mellitus at the time that 
the rating board considered the claim in 1988 and 1989 is 
dispositive of the clear and unmistakable error claim.  There 
is no basis for a finding of clear and unmistakable error in 
a rating decision involving a claim for a disability that had 
not yet been diagnosed.  See Morris v. West, 13 Vet. App. at 
97 (diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative and therefore not subject to 
a finding of clear and unmistakable error).  

The representative contends, in essence, that a more thorough 
investigation of the veteran's symptoms would have 
established the diagnosis of diabetes mellitus soon after 
service.  The representative maintains that the failure to do 
so constituted a breach of the duty to assist.  The Board 
does not concede this point, but even it did, a breach of the 
duty to assist may not form a basis for a claim of clear and 
unmistakable error in prior final rating decisions.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  

There was no showing on VA examination in 1988 and 1989 that 
the veteran had a left eye disability that was attributable 
to service.  A left eye papilloma was not shown in service, 
and the angle-closure glaucoma, first suspected in April 
1989, was not definitively diagnosed at that time.  Rather, 
the diagnosis was possible angle-closure glaucoma of the left 
eye.  The rating board did not commit error in failing to 
grant service connection for left eye disability that either 
was not shown to have been present in service or was not 
shown to have been definitively diagnosed.  The Court of 
Appeals for Veterans Claims has specifically held that 
reliance may not be placed on a speculative diagnosis to 
demonstrate that clear and unmistakable error has been 
committed in not giving effect to that diagnosis.  The Court 
has held that it cannot be said that, in such circumstances, 
the rating board's result would have been different but for 
that error.  See Morris v. West, 13 Vet. App. at 97.  

The representative contends that the rating board committed 
clear and unmistakable error in June 1989 when it attributed 
the veteran's diagnosed obstructive pulmonary impairment to 
his massive exogenous obesity, for which service connection 
was not warranted as a constitutional and developmental 
abnormality.  See 38 C.F.R. § 3.303(c) (1999).  It is 
maintained that chronic obstructive pulmonary disease 
involves impairment of the lungs only and is not affected by 
obesity.  The medical evidence before the rating board in 
June 1989 included the opinions of physicians who have 
certainly attributed the veteran's dyspnea to his obesity, 
but none of them attributed any obstructive pulmonary 
impairment to service at that time.  

While a claimant or his representative is capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See Stadin 
v. Brown, 8 Vet. App. 280, 284 (1995), and cases cited 
therein.  The fact that the rating board attributed the early 
obstructive impairment then shown by pulmonary function tests 
to the veteran's obesity was a conclusion with which 
reasonable minds could differ.  The rating board's decision 
in June 1989 to deny the claim because the obstructive 
airways disease was associated with an abnormality for which 
service connection was not warranted under 38 C.F.R. § 
3.303(c) was an exercise of rating judgment that cannot now 
be said to constitute the kind of clear and unmistakable 
error defined by Fugo.  

In so finding, the Board observes that the rating decisions 
challenged in this case were rendered prior to the line of 
judicial decisions that interpreted and elaborated on the 
duty to assist a claimant in the development of facts 
pertinent to his claim.  The rating board that considered the 
veteran's claims in August 1988 and June 1989 included a 
physician.  However, the initial decision of the Court of 
Appeals for Veterans Claims holding that the record must 
contain independent medical evidence to support adjudicative 
determinations was not rendered until 1991.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, a claim of 
clear and unmistakable error may not be based on opinions of 
the Court that formulate new interpretations of the law 
subsequent to the decision being challenged.  See Berger v. 
Brown, 10 Vet. App. 166, 170 (1997).  

A similar result is reached with respect to the stomach 
disorder claim.  The service medical records contained 
various complaints of gastrointestinal distress.  However, 
there was no showing that this amounted to anything more than 
acute and transitory complaints.  It is significant in this 
regard that when the veteran was seen at a service clinic in 
mid-February 1988, his complaint of upper epigastric 
discomfort was described as "vague" and that it was then 
reported that an upper gastrointestinal series was normal.  A 
chronic gastrointestinal disorder was not diagnosed.  
Moreover, clinical examination of the digestive system by VA 
in May 1988 was normal.  Esophageal reflux was not shown 
until a VA upper gastrointestinal series in April 1989.  
However, the examiner at that time indicated that the 
veteran's gastroesophageal reflux was associated with his 
extreme obesity.  

It is unclear whether service connection for a stomach 
disorder was denied in 1988 and 1989 because the claimed 
indigestion was felt to be an acute and transitory phenomenon 
that resolved, or whether service connection was denied 
because the claimed disorder was felt to be a residual of the 
extreme obesity that the rating board held was a 
constitutional and developmental abnormality.  In either 
case, it cannot be said that the rating board did anything 
other than engage in a weighing and interpretation of the 
evidence before it that the Court has consistently held is 
not clear and unmistakable error.  E.g., Mason v. Brown, 8 
Vet. App. 44, 51 (1995).  

In the absence of a showing of clear and unmistakable error 
in the rating decisions of August 1988 and June 1989, there 
is no basis for establishing entitlement to earlier effective 
dates for service connection for the disabilities at issue on 
this appeal.  It follows that the appeal must be denied.  


ORDER

An effective date earlier than April 30, 1992, for a grant of 
service connection for diabetes mellitus based on clear and 
unmistakable error in rating decisions of August 1, 1988, and 
June 6, 1989, is denied.  

An effective date earlier than April 30, 1992, for a grant of 
service connection for left eye disability based on clear and 
unmistakable error in rating decisions of August 1, 1988, and 
June 6, 1989, is denied.  

An effective date earlier than April 30, 1992, for a grant of 
service connection for chronic obstructive pulmonary disease 
based on clear and unmistakable error in a rating decision of 
June 6, 1989, is denied.  

An effective date earlier than April 30, 1992, for a grant of 
service connection for a stomach disorder based on clear and 
unmistakable error in a rating decision of June 6, 1989, is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

